Citation Nr: 1757722	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the VA RO in Columbia, South Carolina.

This case was previously before the Board in March 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran asserts that his hypertension was caused by his fear of water while serving in the United States Navy.  In an October 2017 letter, the Veteran asserted that his hypertension was caused by the stress of recalling both a plane crash and a helicopter crash that occurred while he was on active duty.  The Veteran further asserted that his hypertension was due to his service-connected posttraumatic stress disorder (PTSD).  The Veteran has reported that he was diagnosed with, and began to use medication for hypertension approximately one year after separation from active service.

In March 2017, the Board remanded the case for the Veteran to have a VA examination to determine the etiology of his hypertension and to obtain the Veteran's VA medical records beginning in 1971.

In an April 2017 VA examination report, the examiner noted the Veteran was diagnosed with hypertension which he treated with continuous medication.  The examiner noted that the Veteran did not have other complications, conditions, signs or symptoms related to hypertension.  The examiner opined that it was less likely than not that a diagnosis of hypertension existed while the Veteran was in active service and it was less likely than not that the Veteran's hypertension was related to active service because the Veteran's "DBQ" did not contain a diagnosis of hypertension.  In an August 2017 addendum opinion, the examiner clarified the use of "DBQ" in the examination report as a typo that was meant to refer to service treatment records (STRs).  

The Board finds the April 2017 VA medical opinion and the accompanying August 2017 addendum to be inadequate for adjudication purposes because the VA examiner failed to consider the Veteran's lay statements regarding his hypertension.  Specifically, the examiner did not take into account statements from the Veteran regarding his fear of water and the possible effect that it may have on the Veteran's hypertension.  Additionally, the examiner based the negative opinion solely on the absence of treatment in service.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not comply with the directives of the March 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his hypertension.  Based on the Veteran's assertions in the October 2017 letter that his hypertension was related to his service-connected PTSD, the medical examination must contain an opinion regarding secondary service connection.

The Veteran's VA medical records dated before 2002 have still not been acquired.  The VA sent a letter advising the Veteran to provide the names of all VA health care facilities where the Veteran received treatment since 1971.  There is no indication that the Veteran responded to that letter.  Additional records to obtain outstanding records should be made.  Additionally, any outstanding current treatment records should be identified and obtained before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file, to specifically include records of any treatment the Veteran may have received since 1971.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hypertension.  The claims file must be made available to, and reviewed in by the examiner.  Any indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that Veteran's hypertension is etiologically related to his active service.  In forming the opinion, the examiner should consider the Veteran's lay statements regarding the onset of his hypertension.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was caused or aggravated by service-connected PTSD.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




